The defendant, having bid in his own name, and without disclosing his agency to the owner or auctioneer, became personally responsible for the completion of the sale. His subsequent notification to the clerk that his bid was for Merrill, *Page 176 
and the entry of the sale to Merrill by the clerk, did not change his responsibility. The extent of the clerk's authority in this respect being merely to record the sale as declared by and under the direction of the auctioneer, the substitution of Merrill for the defendant in the record, contrary to the declaration of the auctioneer, and without his direction or knowledge as well as without the direction or knowledge of Batchelder or Jesseman, was not within the scope of the clerk's authority, and had no effect as against the plaintiff; nor is his right of action against the defendant as purchaser affected by the clerk's uncommunicated knowledge to the contrary, because the clerk, as such, cannot be legally regarded as agent of the plaintiff for the purpose of charging him with such knowledge. See, generally, McComb v. Wright, 4 Johns. Ch. 669; Nat. Fire Ins. Co. v. Loomis, 11 Paige 431; Gill v. Bicknell, 2 Cush. 358; Fiske v. McGregory,34 N.H. 419; 1 Par. Cont. (5th ed.) 41; Bro. Fr., s. 369; Sto. Ag., s. 126; 8 Wait Act.  Def. 58.
Judgment for the plaintiff.
BINGHAM, J., did not sit: the others concurred.